Leticia R.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 23, 2015

                                      No. 04-15-00555-CV

                                     Shirley Hale MATHIS,
                                            Appellant

                                                v.

                                    Leticia R. BENAVIDES,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000161-D3A
                          Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
        On November 18, 2015, we ordered appellant, Shirley Hale Mathis, as permanent
guardian of the estate of Carlos Y. Benavides Jr., to request a supplemental clerk’s and reporter’s
record relevant to an emergency motion that Mathis filed on November 17, 2015. Mathis has
filed a copy of her requests. On November 18, Mathis requested that Ms. Cyndy Lenz and David
J. Laurel prepare a supplemental reporter’s record for a November 5, 2015 hearing. On
November 19, Mathis requested a supplemental clerk’s record from Webb County District Clerk
Esther Degollado.

       We order Cyndy Lenz and David J. Laurel to file the requested supplemental reporter’s
record by November 30, 2015.

      We order Webb County District Clerk Esther Degollado to file the requested
supplemental clerk’s record by November 30, 2015.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court